DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on August 2, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first line” recited in claim 1; the “second line” recited in claim 1; the “first line C is located between the first slits which are located next to each other” (first line C must be between all the first slits) recited in claim 32 must be shown or the feature(s) canceled from the claim(s).  Line B cannot be the “second line” because Line B represents a plane (paragraph 0022).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 16 recites “the first slits are disposed on the first line that perpendicularly intersects with the second line passing through the pair of arms and that passes through the central axis of the nozzle.”  The second line cannot be in the plane of the deflector because it must pass through the pair of arms and the central axis.  Therefore, the first line cannot be line C.  As a result, the first slits cannot be disposed on the first line.
Claims 17, 21, 24, 25, 26, 27, 29, 30, 32, 33, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 17 recites the limitation "the length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, the claim fails to provide a reference for the measurement of the angle.
In claim 24, the recitation “the outer peripheral end of the boss facing to the nozzle” is idiomatically and grammatically incorrect.
Claim 25 recites the limitation "the smallest distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 25, the recitation “two neighboring of the second slits” is idiomatically incorrect.
In claim 26, the recitation “two neighboring of the second slits” is idiomatically incorrect.
Claim 27 recites “wherein a diameter of an inscribed circle with which an end of each of the second slits is in contact to the boss is 18 mm to 19.5 mm.”  The recitation “to the boss” makes no sense.  A diameter to the boss?  What is a diameter of an inscribed circle to the boss?  It is uncertain what is being limited to 18 mm to 19.5 mm by the claim.  If the end of each of the second slits is in contact with the boss, what is the circle inscribed in?  The recitation “contact to” is idiomatically incorrect.
Claim 29 recites “wherein the sprinkler head is a residential sprinkler head.”  The sprinkler head is not a residential sprinkler head unless it is actually installed in a residential structure.  The recitation “residential” exceeds the scope of the preamble which is limited to a sprinkler head.
The term "adjacent" in claim 30 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The distance/proximity limited by the claim is uncertain.
Claim 32 recites the limitation "the first line C" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 33, the recitation “an outer peripheral end of the boss facing to the nozzle” is idiomatically and grammatically incorrect.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of claim 31 can be found in parent claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim(s) 15, 18-20, 27 and 31-36 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva, Jr. et al. (8,905,151). 
Silva, Jr. et al. disclose a sprinkler head comprising:
a main body 15;

an impress screw (see figure 2C, shown within cylindrical portion 62);
a deflector 25 having a disc shape (seemingly round and flat);
wherein
the main body includes a nozzle 23;
a tip of each of the arms is connected to a boss 60 that has a columnar shape and that is disposed on a central axis A-A of the nozzle;
the deflector has a plurality of slits 80 cut around a peripheral edge of the deflector, from an outer periphery of the deflector toward the central axis of the nozzle;
the plurality of slits includes first slits 80’’ and second slits 80’, 80’’’;
the first slits are provided at a position closest (R3 is less than R1, R2, etc.), among the plurality of slits, to a first line (line overlying axis A-A) that perpendicularly intersects with a second line (line that is parallel to and above R3 which passes through arms 55a, 55b) passing through the pair of arms and that passes through the central axis of the nozzle;
a length of the first slits 80’’ of the first slit is greater (col. 7, ll. 20-22) than a length of the second slits;
a diameter of an inscribed circle (circle having diameter R2) with which an end of each of the second slits 80’’’ is in contact is 18 mm to 19.5 mm (0.75 inches = 19.05 mm, col. 7, l. 16).

Claim Rejections - 35 USC § 103
Claim(s) 17, 22, 24-26 and 28 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva, Jr. et al. (8,905,151). 
In re Aller, 105 USPQ 233.
Regarding claim 22, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the radius of the rounded surface being less than or equal to 2 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the radius of the rounded surface less than or equal to 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 24, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the radius of the rounded surface being 1 mm to 3 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the radius of the rounded surface 1 mm to 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 25, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the ratio between the smallest distance and the largest distance between two In re Aller, 105 USPQ 233.
Regarding claim 26, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the ratio between the smallest distance between two neighboring second slits and a width of the slits being 1.15 to 1.3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the ratio between the smallest distance between two adjacent ones of the slits and a width of the slits 1.15 to 1.3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 28, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the K factor being 3 to 5.8.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a K factor of 3 to 5.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive.  
Regarding Applicant’s argument to Silva Jr. et al., Applicant’s line B cannot be the second line.  The specification discloses line B representing a plane.  A line that coincides with line B must be above the plane of the deflector in order to pass through the pair of arms.   Then line C, which must be in the plane of the deflector, cannot be the first line because it cannot intersect with the line that coincides with line B.  Based on this flaw, remainder of Applicant’s argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752